NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0810n.06
                           Filed: November 19, 2007

                                           No. 06-6606

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


KATHY MILLER,                                    )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
ALLTEL KENTUCKY, INC.,                           )    EASTERN DISTRICT OF KENTUCKY
                                                 )
       Defendant-Appellee.                       )




       Before: DAUGHTREY and COOK, Circuit Judges; and VINSON, District Judge.*

       PER CURIAM. In this appeal, we are called upon to consider whether the district court

properly entered (i) summary judgment against the plaintiff on her claim of sexually hostile work

environment, and (ii) a Rule 50(a) judgment as a matter of law against the plaintiff on her claim of

retaliation. Having had the benefit of oral argument, and having studied the record on appeal and

the briefs of the parties, we are not persuaded that the district court erred in granting summary

judgment and judgment as a matter of law in favor of the defendant. Because the reasons why

judgment should be entered for the defendant have been fully articulated by the district court, the

issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.




       *
         The Honorable C. Roger Vinson, Senior United States District Judge for the Northern
District of Florida, sitting by designation.
No. 06-6606
Miller v. Alltel Kentucky, Inc.

Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by that court

in its opinions and orders dated August 24, 2006, and November 28, 2006.




                                              -2-